 1    Michael F. Lynch, Esq.
      Nevada Bar No. 8555
 2    LYNCH LAW PRACTICE, PLLC
      3613 S. Eastern Ave.
 3    Las Vegas, Nevada 89169
      Telephone:    (702) 684-6000
 4    Facsimile:    (702) 543-3279
      michael@lynchlawpractice.com
 5
      Attorneys for Defendants
 6

 7                               UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9 LV RESTORATION & PLUMBING, INC., a                      Case No. 2:20-cv-00531-GMN-EJY
   Nevada corporation,
10                                                         STIPULATION AND PROPOSED
                       Plaintiff,                          ORDER TO EXTEND TIME FOR
11 vs.                                                     DEFENDANTS TO RESPOND TO
                                                           COMPLAINT
12 LAS VEGAS RESTORATION LLC, a Nevada
   limited liability company;                              (FIRST REQUEST)
13 ARPINEH EBRAHIMIAN, an individual;
   ARMEN HARUTYUNYAN, an individual;
14 NUBAR LUSIKYAN, an individual; and
   LILIT TER BARSEGHYAN, an individual;
15
                          Defendants.
16

17          Plaintiff, LV Restoration & Plumbing, Inc. (“Plaintiff”) on the one hand, and Las Vegas

18 Restoration LLC, Arpineh Ebrahimian, Armen Harutyunyan, Nubar Lusikyan, and Lilit Ter

19 Barseghyan (collectively, the “Defendants”) on the other hand, hereby stipulate and agree:

20          WHEREAS, the Plaintiff filed its Complaint in the Eighth Judicial District Court in Clark

21 County, Nevada on February 13, 2020, case no. A-20-810480-C;

22          WHEREAS, the Defendants were all served with Summonses and the Complaint on

23 February 26, 2020;

24          WHEREAS, prior to filing an answer or other response to the Complaint in state court, all

25 Defendants joined in removing the case to federal court on March 13, 2020;

26          WHEREAS, Fed. R. Civ. Proc. 81 provides that after removal, a defendant who has not yet

27 filed an answer before removal must answer or otherwise respond to the complaint within the longer

28


                                                     1
 1 of: (B) 21 days after being served with the summons for an initial pleading on file at the time

 2 of service; or (C) 7 days after the notice of removal is filed. Fed. R. Civ. Proc. 81(c)(2)(B), (C);

 3          WHEREAS, on information and belief, Defendants’ answer or response to the complaint is

 4 therefore due by Friday, March 20, 2020;

 5          WHEREAS, undersigned counsel for the Defendants was just retained as counsel on March

 6 13, 2020, the parties stipulate and agree, subject to Court approval, that Defendants’ deadline to

 7 file their response to the Complaint shall be extended to April 3, 2020; and

 8          WHEREAS, this is the parties’ first stipulation to extend this deadline,

 9          The parties respectfully stipulate, agree, and request that the Court grant this stipulation.

10    Dated March 18         , 2020.                    Dated March     18     , 2020.
11    THE MEDRALA LAW FIRM, PROF. LLC                   LYNCH LAW PRACTICE, PLLC
12     /s/ Jakub P. Medrala                             /s/ Michael F. Lynch
      Jakub P. Medrala, Esq.                            Michael F. Lynch
13    Nevada Bar No. 12822                              Nevada Bar No. 8555
      1091 S. Cimarron Road, Suite A-1                  3613 S. Eastern Ave.
14    Las Vegas, Nevada 89145                           Las Vegas, Nevada 89169
      (702) 475-8884                                    (702) 684-6000
15    (702) 938-8625 Facsimile                          michael@lynchlawpractice.com
      jmedrala@medralaw.com
16    Attorney for Plaintiff                            Attorneys for Defendants
17

18

19

20

21                                                      IT IS SO ORDERED.
22
                                                        UNITED STATES MAGISTRATE JUDGE
23
                                                        Dated: March 19, 2020
24

25

26
27

28


                                                       2
